Citation Nr: 0025814	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for depression, with decreased concentration, memory 
problems, difficulty with sleeping, and fatigue.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
forearm fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993 and from May 1994 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The Board observes that, in a November 1999 rating action, 
the RO proposed to reduce the veteran's disability evaluation 
for depression from 10 percent to zero percent.  However, in 
its February 2000 Supplemental Statement of the Case, the RO 
indicated that the proposed reduction had been dismissed and 
that the existing 10 percent evaluation would be continued.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of a left forearm fracture will be addressed in 
both the REASONS AND BASES and the REMAND sections of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  While the veteran has reported chronic sleep impairment, 
his overall psychiatric symptomatology has been shown to be 
mild in degree, with symptoms including possible memory 
problems, irritability, and anxiety.

3.  The veteran's initial claims for service connection for 
back and left arm disabilities were denied in an unappealed 
March 1994 rating decision.

4.  Evidence submitted since the March 1994 rating decision 
in regard to the claim for service connection for a low back 
disorder is neither cumulative nor redundant and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim.

5.  There is no competent medical evidence of a nexus between 
the veteran's current low back disorder and any incident or 
manifestation during his period of active service.

6.  Evidence submitted since the March 1994 rating decision 
in regard to the claim for service connection for residuals 
of a left forearm fracture is neither cumulative nor 
redundant and is of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.

7.  There is competent medical evidence of a nexus between 
the veteran's current residuals of a left forearm fracture 
and his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for depression, with decreased concentration, memory 
problems, difficulty with sleeping, and fatigue, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9433 (1999).

2.  The March 1994 rating decision denying service connection 
for back and left arm disorders is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

3.  Evidence submitted since the March 1994 rating decision 
is new and material, and the claim of entitlement to service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1999).

4.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  Evidence submitted since the March 1994 rating decision 
is new and material, and the claim of entitlement to service 
connection for residuals of a left forearm fracture is 
reopened.  38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999).

6.  The claim of entitlement to service connection for a left 
forearm fracture is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a higher initial evaluation for depression

As a preliminary matter, the Board finds that the veteran's 
claim for a higher initial evaluation for depression is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with VA's duty 
to assist him in developing the facts pertinent to his claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  

In the appealed June 1998 rating decision, the RO granted 
service connection for depression, with decreased 
concentration, memory problems, difficulty with sleeping, and 
fatigue.  A 10 percent evaluation was assigned, effective 
from May 1997.

The RO based the initial 10 percent evaluation on the results 
of an April 1998 VA psychiatric examination.  During this 
examination, the veteran reported current nightmares, 
intrusive thoughts, poor concentration, irritability, and 
poor sleep.  Upon examination, he was alert and oriented 
times four.  Also, he was well-groomed, attentive, pleasant, 
and cooperative.  He revealed limited insight, but his speech 
was precise and fluent.  Affect was full, with a euthymic 
mood.  Attention, concentration, and working memory were 
noted to be intact, although some problems with storage 
memory were noted to possibly exist.  The veteran denied 
auditory or visual hallucinations, delusions, anhedonia, or 
suicidal ideation.  There was evidence of the possibility of 
disassociation, irritability of a long-standing nature, 
anxiety, and uncertainty "construed as hopelessness."  The 
Axis I diagnosis was a dysthymia disorder of early onset, and 
a Global Assessment of Functioning (GAF) score of 70 was 
assigned.  The Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  The examiner noted that 
the veteran did not meet the criteria for post-traumatic 
stress disorder but had some possible subclinical 
dissociative responses and an aggravation of early onset 
dysthymia, which might be related to military service.  
Alternatively, the veteran's dissociative responses could be 
construed as a reenactment of his family's lack of 
communication and seeming protection of him.

During his April 1999 VA psychiatric examination, the veteran 
reported no history of psychiatric treatment and noted that 
he had never seen a psychiatrist.  He was reported to be a 
college student with grades "in the average to better 
range."  Also, he described some concentration problems, 
"forgetfulness," impaired concentration, irritability, and 
impatience.  Upon examination, the veteran was cooperative 
and spoke in a normal and reasonable manner.  His affect 
showed a normal and reasonable range, with no tearfulness or 
any kind of emotional dyscontrol.  He was not hyperalert, 
hypervigilant, agitated, irritable, or anxious in any way.  
Also, he did not display inappropriate behaviors or hostility 
during the interview.  He denied any auditory or visual 
hallucinations and appeared to be well grounded in reality 
with no delusional thought processes.  He was well-oriented 
in all phases and, while claiming memory problems, was able 
to give a linear and coherent personal history.  He denied 
any suicidal or homicidal thoughts or plans.  While he said 
that he sometimes felt a bit down, he would "pull myself out 
of it."  Sleep problems, with a cold sweat, were reported.  
The Axis I diagnosis was a dysthymic disorder by history.  
The examiner noted that the veteran's symptoms were 
essentially identical to those shown on the 1998 examination, 
and a GAF score of 70 was again indicated.

In August 1999, the veteran underwent a third VA psychiatric 
examination.  During this examination, he denied current 
psychiatric treatment but reported a loss of memory, blackout 
spells, and difficulty studying.  Upon examination, the 
veteran was alert and oriented, and his speech was coherent 
and organized.  His mood was euthymic, with no symptoms of 
severe regressed depression such as a sad facial expression, 
tearfulness, emotional lability, or sadness.  When asked 
about his mood, the veteran said that he would get depressed 
because of difficulty with his memory.  He denied suicidal 
ideation and disturbances of sleep and appetite.  Psychiatric 
testing revealed clinically significant impairment in 
attention and concentration, "a very extensive overly-active 
mental life," a tendency to overreact to emotionally 
provocative situations, and a somewhat narcissistic and 
histrionic personality style characterized by an inflated 
self-worth and overdramatization of physical problems.  A 
personality evaluation did not show any clinically 
significant evidence of depression, although there was 
evidence of a mild personality disorder.  No Axis I diagnosis 
was rendered.  

During his February 2000 VA hearing, the veteran indicated 
that he had not sought continued treatment for his 
psychiatric problems because he was afraid of being placed on 
an addictive medication.  He reported memory problems, poor 
sleep, and nightmares.  Also, he indicated that he was not 
presently working.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases where 
the claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, as here, 
"staged" ratings may be assigned if there is a material 
change in the degree of disability during the pendency of the 
appeal.  See generally Fenderson v. West. 12 Vet. App 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).

The RO has evaluated the veteran's depression at the 10 
percent rate under 38 C.F.R. § 4.130, Diagnostic Code 9433 
(1999).  Under this section, a 10 percent evaluation is 
warranted for a dysthymic disorder productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks during periods of significant stress, or 
symptoms controlled by continuous medication.  A 30 percent 
evaluation requires occupational and social impairment with 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tanks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).

In this case, the Board observes that the veteran has 
complained of chronic sleep impairment, and he has reported 
problems with his memory.  However, while his psychiatric 
examinations have suggested some possible "storage" memory 
problems, his working memory has been shown to be intact.  
The GAF score of 70 assigned by two of the veteran's 
examiners denotes some mild symptoms (e.g., a depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally pretty 
good functioning, with some meaningful interpersonal 
relationships.  Moreover, the veteran's August 1999 VA 
examination calls into question the extent to which his 
symptoms result from his service-connected depression.  

Overall, the clinical disability picture shown in this case, 
which is one of a mild disability that is productive of very 
few of the symptoms listed in the criteria for a 30 percent 
evaluation, more nearly approximates the criteria for an 
evaluation of 10 percent.  As such, the Board finds that the 
criteria for an initial evaluation in excess of 10 percent 
for depression, with decreased concentration, memory 
problems, difficulty with sleeping, and fatigue, have not 
been met at any point during the pendency of this appeal, and 
the preponderance of the evidence is therefore against the 
veteran's claim for that benefit.  As the criteria for a 10 
percent evaluation have not been met at any point during the 
pendency of this appeal, there is no basis for the assignment 
of "staged" ratings under Fenderson; rather, the assigned 
10 percent evaluation is warranted for all time periods 
during the pendency of this appeal.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected depression has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Whether new and material evidence has been submitted to 
reopen claims for service connection for a low back disorder 
and residuals of a left forearm fracture

A.  Determinations as to the submission of new and material 
evidence

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103 (1999).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for back and left arm disorders in a March 1994 
rating decision on the basis that the veteran's in-service 
back complaints had been shown to have revolved during 
service and that his enlistment examination report indicated 
a pre-service left forearm fracture that was not aggravated 
during service.  In this decision, the RO also noted that the 
veteran had failed to report for a VA examination in February 
1994.  The veteran was informed of this denial in April 1994 
but did not respond in any manner within one year of 
notification.  As the veteran did not appeal the March 1994 
rating decision, that decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  As such, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the March 1994 rating decision.

The additional evidence includes the report of a February 
1998 general medical examination, which contains diagnoses 
pertinent to the veteran's claimed low back and left forearm 
disorders.  The Board observes that this evidence is new to 
the record, and, in view of the standards for materiality set 
forth in Hodge, the Board finds that this new evidence bears 
directly and substantially on the question of whether the 
veteran's current disorders were incurred in or aggravated by 
service, particularly as no post-service medical evidence was 
of record at the time of the March 1994 rating decision.  In 
other words, this evidence is of sufficient significance that 
it must be considered in order to fairly decide the merits of 
the veteran's claims.  Accordingly, the veteran's claims for 
service connection for a low back disorder and residuals of a 
left forearm fracture are reopened.

Having reopened the veteran's claims for service connection, 
the next step is consideration of the claims on a de novo 
basis.  In this regard, the Board would point out that 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113,  1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

However, in Elkins v. West, 12 Vet. App. 209, 218-19 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that once a claim for service connection has 
been reopened upon the presentation of new and material 
evidence, VA must determine whether, based upon all of the 
evidence of record, the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  Only after a determination 
that the claim is well grounded may VA proceed to evaluate 
the merits of the claim, provided that VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

B.  Low back disorder

During service, in July and October of 1990, the veteran 
complained of low back pain and was treated for such pain.  
However, subsequent service medical records are entirely 
silent for any low back symptomatology.  During his February 
1998 VA general medical examination, the veteran presented 
complaints of low back pain, and pain was noted at 70 degrees 
of flexion.  X-rays of the back were normal.  The diagnosis 
was low back pain, with insufficient clinical evidence of 
residuals.

In this case, there is no competent medical opinion or other 
evidence of a nexus between any current low back disorder and 
service.  Indeed, the veteran's lay opinion constitutes the 
only evidence suggesting a nexus between his claimed disorder 
and service.  The veteran, however, has not been shown to 
possess the medical expertise necessary to render a diagnosis 
or to establish a nexus between a currently diagnosed 
disorder and service.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Therefore, the lay evidence of record, alone, does 
not provide a sufficient basis upon which to find the claim 
to be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 
93.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his reopened claim for service 
connection for a low back disorder is well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  As the claim is not well grounded, VA has no 
further duty to assist the veteran in developing the record 
to support his claim.  See Epps v. Gober, 126 F.3d at 1467-68 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well-grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of VA under 38 U.S.C.A. § 5103(a) to notify 
the veteran of the evidence required to complete his 
application for the claimed benefit.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

C.  Residuals of a left forearm fracture

As a preliminary matter, the Board finds that the veteran's 
reopened claim of entitlement to service connection for 
residuals of a left forearm fracture is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In other 
words, the Board finds that this claim is plausible and 
capable of substantiation.  The Board has based this initial 
finding on a comparison of the veteran's November 1989 
enlistment examination report, which indicates a history of a 
left arm fracture with no current symptomatology, and a 
September 1993 service examination report, which indicates 
fixed deformity of the left forearm.  However, for reasons 
detailed below, the Board will not render a decision on the 
merits of this claim at the present time.


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for depression, with decreased concentration, 
memory problems, difficulty with sleeping, and fatigue, is 
denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  A well-grounded claim not having been submitted, 
the claim is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a left 
forearm fracture is reopened, and the claim is initially 
found to be well grounded.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim for service 
connection for residuals of a left forearm fracture.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

In this case, as noted above, the veteran reported a history 
of a left arm fracture at the age of seven at the time of 
November 1989 enlistment examination.  X-rays of the left arm 
taken following complaints of pain in 1990, during service, 
revealed evidence of an old fracture, noted to be malaligned.  
At the time of the veteran's September 1993 examination, 
fixed deformity of the left forearm was noted, and the 
veteran complained of increased pain with military service.  
Similarly, the veteran's February 1998 VA general medical 
examination revealed malalignment and decreased range of 
motion of the left forearm, with pain upon supination of the 
forearm.  However, this examination did not address whether 
the deformity of the veteran's left forearm developed prior 
to or during service, and the examiner did not render an 
opinion as to whether the veteran's underlying left arm 
fracture was aggravated during service.  See 38 U.S.C.A. 
§§ 1111, 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 (1999).  
The resolution of such questions is essential prior to 
further Board action on this claim.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his current left 
forearm disorder.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies deemed necessary by the examiner, 
such as left forearm X-rays and range of 
motion studies, should be accomplished.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for any left forearm disability 
shown upon examination.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
additional chronic pathology or 
symptomatology of the left forearm 
developed during the veteran's period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for 
service connection for residuals of a 
left forearm fracture.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to obtain additional development and adjudication, 
and the Board intimates no opinion, either factual or legal, 
as to the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


